Citation Nr: 1608211	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2008, and a rating in excess of 50 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran was previously represented by an attorney in his appeal before VA; however, in an April 2015 letter, this attorney indicated that he was no longer representing veterans, to include this Veteran, in their VA claims.  In August 2015, the Veteran submitted another completed form (VA Form 21-22) appointing the veterans' service organization listed above as his representative.  

In August 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge regarding the issues of increased ratings for PTSD and a TDIU; a transcript of the hearing is of record.  The Board remanded these issues in March 2011 for further development, a partial increase was granted in a May 2013 decision, and the Board issued a decision denying a higher PTSD rating and a TDIU in June 2014.

In June 2014, the Board also remanded the issue of entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability, which had been denied in a June 2011 rating decision, in order to afford the Veteran a Travel Board hearing as requested in July 2013 substantive appeal (VA Form 9). 

In October 2014, the Veteran (through an attorney) filed a notice of appeal from the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, pursuant to a Joint Motion for Remand by VA and the appellant, the Court vacated and remanded the Board's decision for compliance with the directives in the Joint Motion concerning the PTSD rating and TDIU issues.  The Joint Motion noted that, because the Board had remanded the claim of entitlement to a temporary total rating for hospital treatment in June 2014, such issue was not finally adjudicated and was not before the Court.  

In October 2015, the RO notified the Veteran that he had been scheduled for a Board hearing at the RO (Travel Board) regarding his appeal on November 18, 2015.  

On November 20, 2015, VA received a statement that was signed by the Veteran and dated November 18, 2015 (or the date of the hearing for the issue that the Board remanded in June 2014), and stated that he wanted to "withdraw my [a]ppeal on all issues."  Similarly, in a December 2015 letter, the RO responded to an inquiry from the Veteran that his case had been remanded to schedule a personal hearing; he had been notified in a October 2015 letter that a Travel Board hearing was scheduled for November 18, 2015; but his representative had informed the RO that the Veteran had withdrawn his appeal; and, therefore, no video hearing would be scheduled.  

Meanwhile, in several letters after the June 2014 Board remand, most recently on November 5, 2015, the RO notified the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing, but that he could choose to appear at a different type of hearing or withdraw his appeal.  The Veteran responded in April 2015 and in December 2015 that he wanted a video hearing.  

In a November 27, 2015, letter, the Board notified the Veteran it had received his case from the Court, which was due to the June 2014 decision on PTSD and TDIU having been vacated and remanded.  This letter also notified the Veteran that he could submit additional argument or evidence, and that he could waive review of any additional evidence to be submitted via a form provided for that purpose.

In another November 27, 2015, letter, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board, and offered him a new hearing with another Board member.  This was because the Court had vacated the prior decision with regard to the issues addressed in that hearing, i.e., the ratings for PTSD and a TDIU.  In a December 2015 response, the Veteran requested another Board hearing via video teleconference.  

In January 2016, VA received a signed form from the Veteran indicating that he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) for additional evidence submitted for his appeal, and requested the Board to proceed with adjudication of his appeal.  This form had been provided to the Veteran with the November 27, 2015, letter as to the Court-remanded issues.

In light of the differing procedural statuses of the issues discussed in this introductory section, and the Veteran's subsequent submissions in relation to the notifications from the RO and the Board, the Veteran's November 18, 2015, request to withdraw all issues on appeal (received on November 20, 2015) appears to apply only to the issue that was to be addressed in the hearing scheduled for November 18, 2015.  This issue had been remanded by the Board in June 2014 to schedule a hearing, and it has not yet been returned to the Board for further consideration.  The other issues, as listed on the first page of this decision, appear to still be on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained above, in December 2015, the Veteran requested a Board hearing via video teleconference from the RO, after being notified that the June 2014 Board decision was vacated by the Court and that the Veterans Law Judge who conducted the prior hearing on appeal was no longer employed by the Board.  The case must be remanded to the RO for such purpose.  See 38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via video teleconference from the RO for the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

